 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    DEMARREA MCCOY-GORDON,                         1:19-cv-00832-JDP (HC)
12                          Petitioner,
                                                     ORDER DISREGARDING
13             v.                                    APPLICATION TO PROCEED
                                                     IN FORMA PAUERIS AS MOOT
14    PELICAN BAY STATE PRISON,
                                                     ECF No. 11 & 13
15                          Respondent.
16

17            Petitioner Demarrea McCoy-Gordon, a state prisoner proceeding without counsel, seeks a
18   writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner was authorized to proceed in
19   forma pauperis in this action on June 14, 2019. ECF No. 6. On June 24 and July 1, 2019,
20   petitioner filed additional applications to proceed in forma pauperis. ECF No. 11, 13. I order that
21   these additional applications be disregarded as moot.

22
     IT IS SO ORDERED.
23

24
     Dated:         October 31, 2019
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
